Citation Nr: 1427798	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-33 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1973 to October 1981, and from May 1982 to January 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for carpal tunnel syndrome as secondary to service-connected Type II diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran seeks a higher rating for his Type II diabetes mellitus.  He was last afforded a VA examination in connection with that disability in July 2008.  Both he and his representative have maintained that the Veteran's diabetic symptoms have worsened since his last examination.  In a statement accompanying his August 2010 VA Form 9, the Veteran stated that his daily insulin dosage has increased.

The Veteran has new treatment records which have since been added to his electronic claims file concerning his diabetes and has provided a statement that his symptoms have worsened.  The Board finds that the July 2008 VA examination is not contemporaneous enough to determine the current severity of the Veteran's disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, a new examination should be obtained to determine the current level of severity of the Veteran's diabetes mellitus.  Therefore, as the Board itself is precluded from rendering an independent medical assessment of the current severity of that disability, it has no discretion but to remand the Veteran's claim for an additional VA examination.  More contemporaneous medical findings are needed to evaluate the disability on appeal.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Lastly, the Veteran reported that he receives treatment for his Type II diabetes mellitus at the U.S. Naval Hospital in Jacksonville, Florida.  As this case is being remanded for a new VA examination, all outstanding records pertaining to that treatment should be obtained, as well as any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated him for Type II diabetes mellitus.  After securing the necessary release, obtain these records and all records regarding his diabetic treatment from the U.S. Naval Hospital in Jacksonville, Florida.  Also attempt to obtain and associate with the claims file all outstanding VA treatment records, particularly with respect to his diabetes care.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Schedule the Veteran for a VA examination to assess the current severity of Type II diabetes mellitus.  The examiner should review the claims file prior to the examination.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  The examiner should provide a statement as to whether or not the Veteran's diabetes mellitus causes a regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  The examiner is also asked to indicate if the Veteran's diabetes requires hospitalization, and the number of visits per month the Veteran is required to see a diabetic provider.

3.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

